 



Exhibit 10.1
PS BUSINESS PARKS, L.P.
AMENDMENT TO AGREEMENT OF LIMITED
PARTNERSHIP RELATING TO
7.375% SERIES O CUMULATIVE REDEEMABLE
PREFERRED UNITS
     This Amendment to the Agreement of Limited Partnership of PS Business
Parks, L.P., a California limited partnership (the “Partnership”), dated as of
June 16, 2006 (this “Amendment”), amends the Agreement of Limited Partnership of
the Partnership, dated as of March 17, 1998, as amended, by and among PS
Business Parks, Inc. (the “General Partner”) and each of the limited partners
described on Exhibit A to that partnership agreement (the “Partnership
Agreement”). Section references are (unless otherwise specified) references to
sections in this Amendment.
     WHEREAS, the General Partner agreed to issue 3,000,000 Depositary Shares
each representing 1/1000th of a share of the General Partner’s preferred stock
designated as the “7.375% Cumulative Preferred Stock, Series O” (the “Depositary
Shares”) for a price of $25.00 per Depositary Share;
     WHEREAS, Section 4.1(b)(2) of the Partnership Agreement requires the
General Partner to contribute to the Partnership the funds raised through the
issuance of additional shares of the General Partner in return for additional
Partnership Units, and provides that the General Partner’s capital contribution
shall be deemed to equal the amount of the gross proceeds of that share issuance
(i.e., the net proceeds actually contributed, plus any underwriter’s discount or
other expenses incurred, with any such discount or expense deemed to have been
incurred on behalf of the Partnership);
     WHEREAS, Section 4.2(a) of the Partnership Agreement provides generally for
the creation and issuance of Partnership Units with such designations,
preferences and relative, participating, optional or other special rights,
powers and duties, including rights, powers and duties senior to other
Partnership Interests, all as shall be determined by the General Partner,
without the consent of the Limited Partners, and Section 4.2(b) of the
Partnership Agreement specifically contemplates the issuance of Units to the
General Partner having designations, preferences and other rights, all such that
the economic interests are substantially similar to the designations,
preferences and other rights of shares issued by the General Partner, such as
the Depositary Shares;
     WHEREAS, the General Partner desires to cause the Partnership to issue
additional Units of a new class and series, with the designations, preferences
and relative, participating, optional or other special rights, powers and duties
set forth herein; and
     WHEREAS, the General Partner desires by this Amendment to so amend the
Partnership Agreement as of the date first set forth above to provide for the
designation and issuance of such new class and series of Units.

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, the Partnership Agreement is hereby amended by establishing
and fixing the rights, limitations and preferences of a new class and series of
Units as follows:
          Section 1. Definitions. Capitalized terms not otherwise defined herein
shall have their respective meanings set forth in the Partnership Agreement.
Capitalized terms that are used in this Amendment shall have the meanings set
forth below:
          (a) “Liquidation Preference” means, with respect to the Series O
Preferred Units (as defined below), $25.00 per Series O Preferred Unit, plus the
amount of any accumulated and unpaid Priority Return (as defined below) with
respect to such Series O Preferred Unit, whether or not declared, minus any
distributions in excess of the Priority Return that has accrued with respect to
such Series O Preferred Units, to the date of payment.
          (b) “Parity Preferred Units” means any class or series of Partnership
Interests (as such term is defined in the Partnership Agreement) of the
Partnership now or hereafter authorized, issued or outstanding and expressly
designated by the Partnership to rank on a parity with the Series O Preferred
Units with respect to distributions and rights upon voluntary or involuntary
liquidation, winding-up or dissolution of the Partnership, including the 91/4%
Series E Cumulative Redeemable Preferred Units (the “Series E Preferred Units”),
the 83/4% Series F Cumulative Redeemable Preferred Units (the “Series F
Preferred Units”), the 7.95% Series G Cumulative Redeemable Preferred Units (the
“Series G Preferred Units”), the 7.000% Series H Cumulative Redeemable Preferred
Units (the “Series H Preferred Units”), the 6.875% Series I Cumulative
Redeemable Preferred Units (the “Series I Preferred Units”), the 7.50% Series J
Cumulative Redeemable Preferred Units (the “Series J Preferred Units”), the
7.950% Series K Cumulative Redeemable Preferred Units (the “Series K Preferred
Units”), the 7.60% Series L Cumulative Redeemable Preferred Units (the “Series L
Preferred Units”), the 7.20% Series M Cumulative Redeemable Preferred Units (the
“Series M Preferred Units”) and the 71/8% Series N Cumulative Redeemable
Preferred Units (the “Series N Preferred Units”). Notwithstanding the differing
allocation rights set forth in Section 4 below that apply to the Series F, H, I,
K, L, M and O Preferred Units (as compared to the Series E, G, J and N Preferred
Units), for purposes of this Amendment those Series F, H, I, K, L, M and O
Preferred Units and any future series of preferred units that rank in parity
with those series also shall be considered Parity Preferred Units to the
Series E, G, J and N Preferred Units.
          (c) “Priority Return” means an amount equal to 7.375% per annum, of
the Liquidation Preference per Series O Preferred Unit, commencing on the date
of issuance of such Series O Preferred Unit, determined on the basis of a
360-day year (and twelve 30-day months), cumulative to the extent not
distributed on any Series O Preferred Unit Distribution Payment Date (as defined
below).
          Section 2. Creation of Series O Preferred Units. (a) Designation and
Number. Pursuant to Section 4.2(a) of the Partnership Agreement, a series of
Partnership Units (as such term is defined in the Partnership Agreement) in the
Partnership designated as the “7.375% Series O Cumulative Redeemable Preferred
Units” (the “Series O Preferred Units”) is hereby established effective as of
June 16, 2006. The number of Series O Preferred Units shall be 3,000,000. The
Holders of Series O Preferred Units shall not have any Percentage Interest (as
such term is defined in the Partnership Agreement) in the Partnership.

-2-



--------------------------------------------------------------------------------



 



          (b) Capital Contribution. In return for the issuance to the General
Partner of the Series O Preferred Units set forth on Exhibit C to this
Amendment, the General Partner has contributed to the Partnership the funds
raised through the General Partner’s issuance of the Depositary Shares (the
General Partner’s capital contribution shall be deemed to equal the amount of
the gross proceeds of that share issuance, i.e., the net proceeds actually
contributed, plus any underwriter’s discount or other expenses incurred, with
any such discount or expense deemed to have been incurred by the General Partner
on behalf of the Partnership).
          (c) Construction. The Series O Preferred Units have been created and
are being issued in conjunction with the General Partner’s issuance of the
Depositary Shares relating to the General Partner’s 7.375% Cumulative Preferred
Stock, Series O, and as such, the Series O Preferred Units are intended to have
designations, preferences and other rights, all such that the economic interests
are substantially similar to the designations, preferences and other rights of
the Depositary Shares, and the terms of this Amendment shall be interpreted in a
fashion consistent with this intent.
          Section 3. Distributions. (a) Payment of Distributions. Subject to the
rights of holders of Parity Preferred Units as to the payment of distributions,
pursuant to Section 5.1 of the Partnership Agreement, holders of Series O
Preferred Units shall be entitled to receive, when, as and if declared by the
Partnership acting through the General Partner, the Priority Return. Such
distributions shall be cumulative, shall accrue from the original date of
issuance of the Series O Preferred Units and, notwithstanding Section 5.1 of the
Partnership Agreement, will be payable (i) quarterly in arrears on March 31,
June 30, September 30 and December 31 of each year commencing on September 30,
2006 and (ii) in the event of a redemption of Series O Preferred Units (each a
“Series O Preferred Unit Distribution Payment Date”). If any date on which
distributions are to be made on the Series O Preferred Units is not a Business
Day (as defined below), then payment of the distribution to be made on such date
will be made on the Business Day immediately preceding such date with the same
force and effect as if made on such date. Distributions on the Series O
Preferred Units will be made to the holders of record of the Series O Preferred
Units on the relevant record dates to be fixed by the Partnership acting through
the General Partner, which record dates shall in no event exceed fifteen
(15) Business Days prior to the relevant Series O Preferred Unit Distribution
Payment Date. Business Day shall be any day other than a Saturday, Sunday or day
on which banking institutions in the State of New York or the State of
California are authorized or obligated by law to close, or a day which is or is
declared a national or a New York or California state holiday.
          (b) Prohibition on Distribution. No distributions on Series O
Preferred Units shall be authorized by the General Partner or paid or set apart
for payment by the Partnership at any such time as the terms and provisions of
any agreement of the Partnership or the General Partner, including any agreement
relating to their indebtedness, prohibits such authorization, payment or setting
apart for payment or provides that such authorization, payment or setting apart
for payment would constitute a breach thereof or a default thereunder, or to the
extent that such authorization or payment shall be restricted or prohibited by
law.
          (c) Distributions Cumulative. Distributions on the Series O Preferred
Units will accrue whether or not the terms and provisions of any agreement of
the Partnership, including any agreement relating to its indebtedness, at any
time prohibit the current payment of

-3-



--------------------------------------------------------------------------------



 



distributions, whether or not the Partnership has earnings, whether or not there
are funds legally available for the payment of such distributions and whether or
not such distributions are authorized. Accrued but unpaid distributions on the
Series O Preferred Units will accumulate as of the Series O Preferred Unit
Distribution Payment Date on which they first become payable. Distributions on
account of arrears for any past distribution periods may be declared and paid at
any time, without reference to a regular Series O Preferred Unit Distribution
Payment Date, to holders of record of the Series O Preferred Units on the record
date fixed by the Partnership acting through the General Partner which date
shall not exceed fifteen (15) Business Days prior to the payment date.
Accumulated and unpaid distributions will not bear interest.
          (d) Priority as to Distributions. Subject to the provisions of
Article 13 of the Partnership Agreement:
          (i) So long as any Series O Preferred Units are outstanding, no
distribution of cash or other property shall be authorized, declared, paid or
set apart for payment on or with respect to any class or series of Partnership
Interests ranking junior as to the payment of distributions or rights upon a
voluntary or involuntary liquidation, dissolution or winding-up of the
Partnership to the Series O Preferred Units (collectively, “Junior Units”), nor
shall any cash or other property be set aside for or applied to the purchase,
redemption or other acquisition for consideration of any Series O Preferred
Units, any Parity Preferred Units or any Junior Units, unless, in each case, all
distributions accumulated on all Series O Preferred Units and all classes and
series of outstanding Parity Preferred Units have been paid in full. The
foregoing sentence shall not prohibit (x) distributions payable solely in Junior
Units, or (y) the conversion of Junior Units or Parity Preferred Units into
Partnership Interests ranking junior to the Series O Preferred Units.
          (ii) So long as distributions have not been paid in full (or a sum
sufficient for such full payment is not irrevocably deposited in trust for
payment) upon the Series O Preferred Units, all distributions authorized and
declared on the Series O Preferred Units and all classes or series of
outstanding Parity Preferred Units shall be authorized and declared so that the
amount of distributions authorized and declared per Series O Preferred Unit and
such other classes or series of Parity Preferred Units shall in all cases bear
to each other the same ratio that accrued distributions per Series O Preferred
Unit and such other classes or series of Parity Preferred Units (which shall not
include any accumulation in respect of unpaid distributions for prior
distribution periods if such class or series of Parity Preferred Units do not
have cumulative distribution rights) bear to each other.
          (e) No Further Rights. Holders of Series O Preferred Units shall not
be entitled to any distributions, whether payable in cash, other property or
otherwise, in excess of the full cumulative distributions described herein.
          Section 4. Allocations. Section 6.1(a)(ii) of the Partnership
Agreement is amended to read, in its entirety, as follows:
     “(ii) (A) Notwithstanding anything to the contrary contained in this
Agreement, in any taxable year: (1) the holders of series F, H, I, K, L, M and O
Preferred Units shall first be allocated an amount of gross income equal to the

-4-



--------------------------------------------------------------------------------



 



Priority Return distributed to such holders in such taxable year, and
(2) subject to any prior allocation of Profit pursuant to the loss chargeback
set forth in Section 6.1(a)(ii)(B) below, the holders of Series E, G, J and N
Preferred Units shall then be allocated an amount of Profit equal to the
Priority Return distributed to such holders either in such taxable year or in
prior taxable years to the extent that such distributions have not previously
been matched with an allocation of Profit pursuant to this
Section 6.1(a)(ii)(A)(2).
(B) After the Capital Account balances of all Partners other than holders of any
series of Preferred Units have been reduced to zero, Losses of the Partnership
that otherwise would be allocated so as to cause deficit Capital Account
balances for those other Partners shall be allocated to the holders of the
Series E, F, G, H, I, J, K, L, M, N and O Preferred Units in proportion to the
positive balances of their Capital Accounts until those Capital Account balances
have been reduced to zero. If Losses have been allocated to the holders of the
Series E, F, G, H, I, J, K, L, M, N and O Preferred Units pursuant to the
preceding sentence, the first subsequent Profits shall be allocated to those
preferred partners so as to recoup, in reverse order, the effects of the loss
allocations.
(C) Upon liquidation of the Partnership or the interest of the holders of
Series E, F, G, H, I, J, K, L, M, N or O Preferred Units in the Partnership:
(1) items of gross income or deduction shall first be allocated to the holders
of Series F, H, I, K, L, M and O Preferred Units in a manner such that,
immediately prior to such liquidation, the Capital Account balances of such
holders shall equal the amount of their Liquidation Preferences, and (2) an
amount of Profit or Loss shall then be allocated to the holders of Series E, G,
J and N Preferred Units in a manner such that, immediately prior to such
liquidation, the Capital Account balances of such holders shall equal the amount
of their Liquidation Preferences.”
          Section 5. Optional Redemption. The Series O Preferred Units shall be
redeemed at the same time, to the same extent, and applying, except as set forth
below, similar procedures, as any redemption by the General Partner of the
Depositary Shares. The redemption price, payable in cash, shall equal the
Liquidation Preference (the “Series O Redemption Price”). The Partnership will
deliver into escrow with an escrow agent acceptable to the Partnership and the
holders of the Series O Preferred Units being redeemed (the “Escrow Agent”) the
Series O Redemption Price and an executed Redemption Agreement, in substantially
the form attached as Exhibit A (the “Redemption Agreement”), and an Amendment to
the Agreement of Limited Partnership evidencing the Redemption, in substantially
the form attached as Exhibit B. The holders of the Series O Preferred Units to
be redeemed will also deliver into escrow with the Escrow Agent an executed
Redemption Agreement and an executed Amendment to the Agreement of Limited
Partnership evidencing the redemption. Upon delivery of all of the
above-described items by both parties, on the redemption date the Escrow Agent
shall release the Series O Redemption Price to the holders of the Series O
Preferred Units and the fully-executed Redemption Agreement and Amendment to
Agreement of Limited Partnership to both parties. On and after the date of
redemption, distributions will cease to accumulate on the Series O Preferred
Units called for redemption, unless the Partnership defaults in the payment of
the Series O Redemption Price. The

-5-



--------------------------------------------------------------------------------



 



Redemption Right (as such term is defined in the Partnership Agreement) given to
Limited Partners (as such term is defined in the Partnership Agreement) in
Section 8.6 of the Partnership Agreement shall not be available to the holders
of the Series O Preferred Units and all references to Limited Partners in said
Section 8.6 (and related provisions of the Partnership Agreement) shall not
include holders of the Series O Preferred Units.
          Section 6. Voting Rights. Holders of the Series O Preferred Units will
not have any voting rights or right to consent to any matter requiring the
consent or approval of the Limited Partners, except as set forth in Section 14.1
of the Partnership Agreement and in this Section 6. Solely for purposes of
Section 14.1 of the Partnership Agreement, each Series O Preferred Unit shall be
treated as one Partnership Unit.
          Section 7. Transfer Restrictions. The holders of Series O Preferred
Units shall be subject to all of the provisions of Section 11 of the Partnership
Agreement.
          Section 8. No Conversion Rights. The holders of the Series O Preferred
Units shall not have any rights to convert such units into shares of any other
class or series of stock or into any other securities of, or interest in, the
Partnership.
          Section 9. No Sinking Fund. No sinking fund shall be established for
the retirement or redemption of Series O Preferred Units.
          Section 10. Exhibit A to Partnership Agreement. In order to duly
reflect the issuance of the Series O Preferred Units provided for herein, the
Partnership Agreement is hereby further amended pursuant to Section 12.3 of the
Partnership Agreement by replacing the current form of Exhibit A to the
Partnership Agreement with the form of Exhibit A that is attached to this
Amendment as Exhibit C.
          Section 11. Inconsistent Provisions. Nothing to the contrary contained
in the Partnership Agreement shall limit any of the rights or obligations set
forth in this Amendment.
[The remainder of this page is intentionally left blank.]

-6-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Amendment has been executed as of the date
first above written.

            PS BUSINESS PARKS, INC.
      By:           Name:   Edward A. Stokx        Title:   Executive Vice
President and Chief Financial Officer   

-7-



--------------------------------------------------------------------------------



 



         

Exhibit A
FORM OF
REDEMPTION AGREEMENT
     THIS REDEMPTION AGREEMENT (the “Agreement”) is entered into effective as of
the ___day of                     , ___, by and between                     
(the “Retiring Partner”), and PS Business Parks, L.P., a California limited
partnership (the “Partnership”).
RECITALS:
     WHEREAS, the Agreement of Limited Partnership of the Partnership, dated as
of March 17, 1998, as amended, was amended by an Amendment to Agreement of
Limited Partnership Relating to 7.375% Series O Cumulative Redeemable Preferred
Units (the “Amendment”), as further amended from time to time;
     WHEREAS, the Retiring Partner owns ___ of the 7.375% Series O Cumulative
Redeemable Preferred Units in the Partnership (the “Series O Preferred Units”);
and
     WHEREAS, the Partnership desires to redeem the Series O Preferred Units of
the Retiring Partner, and the Retiring Partner desires to liquidate its Series O
Preferred Units (the “Redemption”) pursuant to the Amendment and based on the
representations and under the terms and conditions set forth below;
     NOW, THEREFORE, in consideration of the mutual covenants, representations
and agreements herein contained, the parties hereto, intending to be legally
bound, do covenant and agree as follows:
     1. Liquidation of Retiring Partner. In satisfaction of the terms and
conditions set forth herein and in the Amendment, the Retiring Partner’s
Series O Preferred Units are hereby completely liquidated and the Retiring
Partner immediately and automatically ceases to be a limited partner in the
Partnership in exchange for the payment of the Series O Redemption Price (as
defined in the Amendment and in accordance with the provisions set forth in the
Amendment) and for other good and valuable consideration.
     2. Representations of Retiring Partner. The Retiring Partner represents and
warrants to the Partnership that:
          (a) The Retiring Partner is duly organized and validly existing under
the laws of the State of                      and has been duly authorized by
all necessary and appropriate [limited liability company] [corporate]
[partnership] action to enter into this Agreement and to consummate the
transactions contemplated herein. This Agreement is a valid and binding
obligation of the Retiring Partner, enforceable against the Retiring Partner in
accordance with its terms, except insofar as such enforceability may be affected
by bankruptcy, insolvency or similar laws affecting creditor’s rights generally
and the availability of any particular equitable remedy.
          (b) The Retiring Partner has not sold, assigned or otherwise disposed
of all or any portion of the Series O Preferred Units and the Series O Preferred
Units are free of any liens, security interests, encumbrances or other
restrictions, whether existing of record or otherwise.

 



--------------------------------------------------------------------------------



 



          (c) The execution of this Agreement by the Retiring Partner and the
performance of its obligations hereunder will not violate any contract,
mortgage, indenture, or other similar restriction to which the Retiring Partner
is a party or by which its assets are bound.
          (d) Neither the execution nor the delivery of this Agreement nor the
consummation of the transactions contemplated herein nor fulfillment of or
compliance with the terms and conditions hereof (a) conflict with or will result
in a breach of any of the terms, conditions or provisions of (i) the
organizational and governing documents of the Retiring Partner or (ii) any
agreement, order, judgment, decree, arbitration award, statute, regulation or
instrument to which the Retiring Partner is a party or by which it or its assets
are bound, or (b) constitutes or will constitute a breach, violation or default
under any of the foregoing. No consent or approval, authorization, order,
regulation or qualification of any governmental entity or any other person is
required for the execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby by the Retiring Partner.
     3. Representations and Warranties of the Partnership. The Partnership
represents and warrants to the Retiring Partner as follows:
          (a) The Partnership is duly organized and validly existing under the
laws of the State of California and has been duly authorized by all necessary
and appropriate partnership action to enter into this Agreement and to
consummate the transactions contemplated herein. This Agreement is a valid and
binding obligation of the Partnership enforceable in accordance with its terms,
except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally.
          (b) The execution of this Agreement by the Partnership and the
performance of its obligations hereunder will not violate any contract,
mortgage, indenture, or other similar restriction to which the Partnership is a
party or by which the Partnership is bound.
          (c) Neither the execution nor the delivery of this Agreement nor the
consummation of the transactions contemplated herein nor fulfillment of or
compliance with the terms and conditions hereof (a) conflict with or will result
in a breach of any of the terms, conditions or provisions of (i) the
organizational and governing documents of the Partnership or (ii) any agreement,
order, judgment, decree, arbitration award, statute, regulation or instrument to
which the Partnership is a party or by which it or its assets are bound, or
(b) constitutes or will constitute a breach, violation or default under any of
the foregoing. No consent or approval, authorization, order, regulation or
qualification of any governmental entity or any other person is required for the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby by the Partnership.
          (d) Consummation of the Redemption by the Partnership will not render
the Partnership insolvent under California partnership law.
     4. Indemnification.
          (a) The Retiring Partner covenants and agrees to indemnify the
Partnership and hold it harmless against and with respect to any and all damage,
loss, liability, deficiency,

-2-



--------------------------------------------------------------------------------



 



cost and expense, including reasonable attorneys’ fees, (i) resulting from any
misrepresentation, breach of warranty or non-fulfillment of any agreement or
covenant on the part of the Retiring Partner under this Agreement, and (ii) from
any and all actions, suits, proceedings, demands, assessments, judgments, costs
and legal and other expenses incident to any of the foregoing.
          (b) The Partnership covenants and agrees to indemnify the Retiring
Partner and hold it harmless against and with respect to any and all damage,
loss, liability, deficiency, cost and expense, including reasonable attorneys’
fees, (i) resulting from any misrepresentation, breach of warranty or
non-fulfillment of any agreement or covenant on the part of such Partnership
under this Agreement and (ii) from any and all actions, suits, proceedings,
demands, assessments, judgments, costs and legal and other expenses incident to
any of the foregoing.
     5. Survival of Representations and Warranties. All representations,
warranties, covenants and agreements of any of the parties hereto made in this
Agreement shall survive the execution and delivery hereof, the closing
hereunder, and the execution and delivery of all instruments and documents
executed in connection therewith.
     6. Integration, Interpretation and Miscellaneous. This Agreement sets forth
the entire understanding of the parties hereto with respect to the subject
matter herein and it shall not be changed or terminated orally. This Agreement
shall be construed in accordance with the laws of the State of California. This
Agreement may be executed simultaneously in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, personal
representatives, and successors, or successors and assigns, as the case may be.
The headings in this Agreement are for reference purposes only and shall not
affect the meaning or interpretation of this Agreement.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

                      RETIRING PARTNER:    
 
                         
 
               
 
  By:                           
 
      Name:      
 
      Title:      
 
                    PARTNERSHIP:    
 
                    PS Business Parks, L.P.         By:   PS Business Parks,
Inc., its             General Partner    
 
               
 
      By:        
 
             
 
        Name:    
 
        Title:    

-3-



--------------------------------------------------------------------------------



 



Exhibit B
FORM OF
AMENDMENT TO
AGREEMENT OF LIMITED PARTNERSHIP
OF
PS BUSINESS PARKS, L.P.
     This Amendment to Agreement of Limited Partnership of PS Business Parks,
L.P. (the “Partnership”), dated as of                      (this “Amendment”) is
entered into by the General Partner of the Partnership, PS Business Parks, Inc.,
and                     , as a withdrawing Limited Partner of the Partnership
(the “Withdrawing Partner”).
RECITALS:
     WHEREAS, capitalized terms used herein, unless otherwise defined, have the
meanings assigned to such terms in the Agreement of Limited Partnership of the
Partnership entered into as of March 17, 1998, as amended (the “Partnership
Agreement”).
     WHEREAS, pursuant to the redemption by the Partnership of the 7.375%
Series O Cumulative Redeemable Preferred Units pursuant to the terms and
conditions set forth in that certain Redemption Agreement by and between the
Partnership and the Withdrawing Partner, dated as of                      ___,
20___,                      7.375% Series O Cumulative Redeemable Preferred
Units of the Withdrawing Partner have been redeemed by the Partnership and the
General Partner desires to amend the Partnership Agreement to (a) set forth a
revised list of all Partners of the Partnership as of the date hereof and
(b) reflect the withdrawal of the Withdrawing Partner from the Partnership.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereby agree as follows:
     1. This Amendment shall be deemed effective as of the date first above
written. Except as amended hereby, the Partnership Agreement shall remain in
full force and effect and shall be otherwise unaffected hereby.
     2. To evidence the redemption of the 7.375% Series O Cumulative Redeemable
Preferred Units of the Withdrawing Partner and the withdrawal of the Withdrawing
Partner as a Limited Partner of the Partnership, attached as Schedule A is a
current list of Partners of the Partnership as of the date hereof.
     3. The Withdrawing Partner is entering into this Amendment to evidence its
withdrawal as a Limited Partner of the Partnership.
     4. This Amendment shall be deemed to be a contract made under the laws of
the State of California and for all purposes shall be governed by and construed
in accordance with the laws of such state.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has caused this Amendment to be
executed and delivered as of the date first above written.

                  GENERAL PARTNER
 
                PS Business Parks, Inc.
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                WITHDRAWING LIMITED PARTNER
 
                     
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

-2-



--------------------------------------------------------------------------------



 



Exhibit C
Revised Exhibit A to the Partnership Agreement
Please see attached.

 